Exhibit 10.1

LETTER AMENDMENT No. 5

Dated as of August 22, 2006

M&I Marshall & Ilsley Bank

651 Nicollet Mall

Minneapolis, Minnesota  55402-1611

Ladies/Gentlemen:

We refer to the Revolving Credit and Term Loan Agreement dated as of October 17,
2003, as amended (the “Credit Agreement”) between you and us (under our former
name of MedAmicus, Inc.).  Unless otherwise defined in this letter amendment,
terms defined in the Credit Agreement are used in this letter amendment as
defined in the Credit Agreement.

It is hereby agreed by you and us as follows:

The Credit Agreement is, effective the date first above written, hereby amended
as follows:

(a)                                  Anew Section 2.12 is added at the end of
Article II with text as follows:

Section 2.12.  Commitment for Term Loan B.  The Bank agrees, in accordance with
the terms of this Agreement, to make advances (the “Term Note B Advances”) to
the Borrower from time to time until January 31, 2007 (the “Term Note B
Termination Date”) or the earlier termination of the Note B Commitment under the
terms of this Agreement, in an aggregate amount not to exceed $4,000,000.00 (the
“Term Note B Commitment”).  The Term Note B Advances shall be used by the
Borrower solely to fund the cost of improvements to the Borrower’s facility to
be located at 2300 Berkshire Lane, Plymouth, Minnesota, which improvements shall
not be subject to the limitations on expenditures for fixed assets in Section
5.2(h).  The Term Note B Advances made by the Bank shall be evidenced by a
promissory note (“Term Note B”) that is in a form acceptable to the Bank and is
delivered to the Bank pursuant to Article III.  Term Note B shall be a Note
under this Agreement for all purposes and shall be secured by the Security
Agreement.  The Term Note B Commitment is subject to all of the


--------------------------------------------------------------------------------


conditions precedent of the Commitment and may be terminated by the Bank as
provided in Section 6.2.

On and after the effective date of this letter amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, or words of like
import referring to the Credit Agreement, and each reference in the Notes and
the Security Agreement to “the Credit Agreement”, “thereunder”, “thereof”, or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended by this letter amendment.  The
Credit Agreement, as amended by this letter amendment, is and shall continue to
be in full force and effect and is hereby in all respects ratified and
confirmed.

This letter amendment may be executed in any number of counterparts and by any
combination of the parties hereto in separate counterparts, each of which
counterparts shall be an original and all of which taken together shall
constitute one and the same letter amendment.

If you agree to the terms and provisions hereof, please evidence your agreement
by executing and returning one counterpart of this letter amendment to us.  This
letter amendment shall become effective as of the date first above written when
and if counterparts of this letter amendment shall have been executed by you and
us.

Very truly yours,

 

 

 

 

Enpath Medical, Inc.

 

 

 

 

 

 

 

By

 

 

Its

 

2


--------------------------------------------------------------------------------


Agreed as of the date
first above written:

M&I Marshall & Ilsley Bank

 

 

 

 

 

 

 

By

 

 

Its

 

 

 

 

 

 

 

 

 

 

 

By

 

 

Its

 

 

 

3


--------------------------------------------------------------------------------